

115 HR 5724 IH: Restoring Community Oversight of Sober Living Homes Act of 2018
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5724IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. Rohrabacher introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Fair Housing Act to clarify the applicability of that Act to recovery facilities, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Restoring Community Oversight of Sober Living Homes Act of 2018. 2.Zoning and licensing of recovery facilitiesSection 807 of the Fair Housing Act (42 U.S.C. 3607) is amended by adding at the end the following:
			
 (c)Nothing in this title or any other Federal law relating to protections for those with disabilities prohibits any State or local government from implementing laws, regulations, or ordinances that apply specifically to recovery facilities located in residentially zoned areas, including a law, regulation, or ordinance which prohibits recovery facilities in residentially zoned areas..
 3.Fair Housing Act definitionsSection 802 of the Fair Housing Act (42 U.S.C. 3602) is amended— (1)in subsection (b), by inserting before the period at the end the following: , except that such term does not include any building, structure, or portion thereof that is located in a residentially zoned area and is used as a recovery facility; and
 (2)by adding at the end the following:  (p)Recovery facility means a building, structure, or portion thereof that is occupied by a person who is handicapped due to drug addiction or alcoholism, and for which a condition of such occupancy of such building, structure, or portion thereof is that it remains free of controlled substances and alcohol..
			4.Requirements for recovery facilities as a condition for certain Federal funding
 (a)In generalA recovery facility in a residential zone may not receive direct or indirect payments or reimbursements or other remunerations from a Federal health care program unless—
 (1)the recovery facility is in compliance with State and local laws, regulations, or ordinances that apply within the zone where the recovery facility is located; and
 (2)the local government with jurisdiction over the zone in which the recovery facility is located certifies to the Secretary of Health and Human Services that the recovery facility is in compliance with State and local laws, regulations, or ordinances that apply within the zone where the recovery facility is located.
 (b)DefinitionsIn this section: (1)Federal health care programThe term Federal health care program has the meaning given such term in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a7b(f)).
 (2)Recovery facilityThe term recovery facility has the meaning given such term in section 802 of the Fair Housing Act (42 U.S.C. 3602), as amended by section 3.
 5.Removing substance use disorder services as an essential health benefitSection 1302(b)(1)(E) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(b)(1)(E)) is amended by striking and substance use disorder.
 6.Effective dateThis Act, and the amendments made by this Act, shall take effect on the date that is 90 days after the date of the enactment of this Act.
		